Case 8:19-cv-00932-JVS-JPR Document 40 Filed 02/11/21 Page 1 of 9 Page ID #:174



  1
  2
  3
  4                                                    JS-6
  5
  6
  7
  8
                          UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
                                    SOUTHERN DIVISION
 11
      TARGUS INTERNATIONAL LLC, a              Case No. 8:19cv00932 JVS (JPRx)
 12   Delaware limited liability company,
                                               ORDER ON STIPULATED
 13                   Plaintiff,               JUDGMENT AND PERMANENT
 14         v.                                 INJUNCTION
 15   EFORCITY CORPORATION, a
      California corporation, and DOES 1-10,   Hon. James V. Selna
 16
                      Defendants.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                 ORDER ON STIPULATED JUDGMENT AND PERMANENT INJUNCTION
Case 8:19-cv-00932-JVS-JPR Document 40 Filed 02/11/21 Page 2 of 9 Page ID #:175



  1          This matter comes before the Court on the parties’ Stipulation for Judgment
  2   and Permanent Injunction disposing of this action. It appearing that the parties
  3   have reached a settlement of all matters in dispute in this action without trial, and
  4   that, as part of such settlement, the parties, through their counsel of record, consent
  5   and agree to the entry of this proposed Stipulated Judgment and Permanent
  6   Injunction, which shall constitute a final judgment in this action.
  7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
  8   DECREED as follows:
  9          1.      The parties agree and hereby stipulate that this Court has jurisdiction
 10   over the parties and the subject matter in this case and that venue is proper in this
 11   judicial district.
 12          2.      The parties agree and hereby stipulate that Targus is the owner of valid
 13   and enforceable rights in U.S. Patent Nos. 8,746,449 (the “‘449 patent”); 8,783,458
 14   (the “‘458 patent”); 9,170,611 (the “‘611 patent”), and 10,139,861 (the “‘861
 15   patent”) (collectively, the “patents-in-suit”).
 16          3.      The parties agree and hereby stipulate that eForCity is liable for
 17   infringing the patents-in-suit through its use, manufacture, sale, offer for sale, and/or
 18   importation of the accused “Rotational Cases,” which term is defined to include:
 19          • The case marketed and/or advertised by eForCity as the Insten 360 Swivel
 20               Stand Leather Case Compatible with Apple iPad Mini 1/2/3, Gray
 21          • The case marketed and/or advertised by eForCity as the Insten 360 Swivel
 22               Stand Leather Case Compatible with Apple iPad Mini 1/2/3, Green
 23          • The case marketed and/or advertised by eForCity as the Insten 360 Swivel
 24               Stand Leather Case Compatible with Apple iPad Mini 1/2/3, Hot Pink
 25          • The case marketed and/or advertised by eForCity as the Insten 360 Swivel
 26               Stand Leather Case Compatible with Apple iPad Mini 1/2/3, Orange
 27          • The case marketed and/or advertised by eForCity as the Insten 360 Swivel
 28               Stand Leather Case Compatible with Apple iPad Mini 1/2/3, Pink
                                                   1
                       STIPULATED JUDGMENT AND PERMANENT INJUNCTION
Case 8:19-cv-00932-JVS-JPR Document 40 Filed 02/11/21 Page 3 of 9 Page ID #:176



  1        • The case marketed and/or advertised by eForCity as the Insten 360 Swivel
  2           Stand Leather Case Compatible with Apple iPad Mini 1/2/3, Red
  3        • The case marketed and/or advertised by eForCity as the Insten 360 Swivel
  4           Stand Leather Case Compatible with Apple iPad Mini 1/2/3, White
  5        • The case marketed and/or advertised by eForCity as the Insten 1901656
  6           360 Rotating Swivel Folio Stand Leather Case for Apple iPad Mini
  7           1/Apple iPad Mini with Retina Display (iPad Mini 2)/Apple iPad Mini 3,
  8           Green - OEM
  9        • The case marketed and/or advertised by eForCity as the Insten 1901776
 10           360 Rotating Swivel Folio Stand Leather Case for Apple iPad Mini
 11           1/Apple iPad Mini with Retina Display (iPad Mini 2)/Apple iPad Mini 3,
 12           Hot Pink - OEM
 13        • The case marketed and/or advertised by eForCity as the Insten 2128336
 14           Leather Universal Stand Folio Case for 7” Tablets Galaxy Tab 4 3 2 Apple
 15           iPad Mini, Baby Blue
 16        • The case marketed and/or advertised by eForCity as the Insten 360 degree
 17           Swivel Stand PU Leather Case For 9.7” iPad Pro Black
 18        • The case marketed and/or advertised by eForCity as the Insten 360
 19           Rotating Slim Magnetic Leather Smart Case iPad Mini 4 - Hot Pink
 20        • The case marketed and/or advertised by eForCity as the Insten 360 Swivel
 21           Faux Leather Case for iPad Air
 22        • The case marketed and/or advertised by eForCity as the INSTEN 360
 23           Swivel Rotating Stand Leather Tablet Case Cover for Samsung Galaxy
 24           Tab 4 10.1, Black
 25        • The case marketed and/or advertised by eForCity as the INSTEN 360
 26           Swivel Rotating Stand Leather Tablet Case Cover for Samsung Galaxy
 27           Tab 4 10.1, Navy Blue
 28
                                               2
                   STIPULATED JUDGMENT AND PERMANENT INJUNCTION
Case 8:19-cv-00932-JVS-JPR Document 40 Filed 02/11/21 Page 4 of 9 Page ID #:177



  1        • The case marketed and/or advertised by eForCity as the INSTEN 360
  2           Swivel Rotating Stand Leather Tablet Case Cover for Samsung Galaxy
  3           Tab 4 10.1, Purple
  4        • The case marketed and/or advertised by eForCity as the INSTEN 360
  5           Swivel Rotating Stand Leather Tablet Case Cover for Samsung Galaxy
  6           Tab 4 7.0, Black
  7        • The case marketed and/or advertised by eForCity as the INSTEN 360
  8           Swivel Rotating Stand Leather Tablet Case Cover for Samsung Galaxy
  9           Tab 4 7.0, Navy Blue
 10        • The case marketed and/or advertised by eForCity as the INSTEN 360
 11           Swivel Rotating Stand Leather Tablet Case Cover for Samsung Galaxy
 12           Tab 4 7.0, Pink
 13        • The case marketed and/or advertised by eForCity as the INSTEN 360
 14           Swivel Rotating Stand Leather Tablet Case Cover for Samsung Galaxy
 15           Tab 4 7.0, Purple
 16        • The case marketed and/or advertised by eForCity as the INSTEN 360
 17           Swivel Rotating Stand Leather Tablet Case Cover for Samsung Galaxy
 18           Tab 4 7.0, Red
 19        • The case marketed and/or advertised by eForCity as the Insten 360-Degree
 20           Swivel Case For Apple iPad 2/3/4, Black
 21        • The case marketed and/or advertised by eForCity as the Insten 360-degree
 22           Swivel Leather Case Compatible with Apple iPad 2/iPad 3rd Gen/The new
 23           iPad/iPad with Retina display/iPad 4, Red
 24        • The case marketed and/or advertised by eForCity as the Insten 360-degree
 25           Swivel Leather Case For Apple iPad 2/3/4, Black (+ 3.5mm Audio Cable)
 26        • The case marketed and/or advertised by eForCity as the Insten 360-degree
 27           Swivel Leather Case For Apple iPad 2/3/4, Purple
 28
                                             3
                   STIPULATED JUDGMENT AND PERMANENT INJUNCTION
Case 8:19-cv-00932-JVS-JPR Document 40 Filed 02/11/21 Page 5 of 9 Page ID #:178



  1        • The case marketed and/or advertised by eForCity as the Insten 360-Degree
  2           Swivel Leather Case for Apple iPad 2/3/4, Purple (PAPPIPADLC45)
  3        • The case marketed and/or advertised by eForCity as the Insten 360-degree
  4           Swivel Leather Case For Apple iPad Mini 2 2nd with Retina Display/3
  5           3rd/1 1st Gen, Purple Violet
  6        • The case marketed and/or advertised by eForCity as the Insten 360-degree
  7           Swivel Leather Case For Apple iPad Mini 3/1/2 with Retina Display, Light
  8           Blue
  9        • The case marketed and/or advertised by eForCity as the Insten 360-Degree
 10           Swivel Leather Case for Apple iPad mini, Black (PAPPIPDMLC19)
 11        • The case marketed and/or advertised by eForCity as the Insten 360-degree
 12           Swivel Leather Stand Case For Apple iPad Air (multiple viewing angles)
 13        • The case marketed and/or advertised by eForCity as the INSTEN 360-
 14           degree Swivel Leather Tablet Case Cover for Apple iPad 2/3/4, Black
 15        • The case marketed and/or advertised by eForCity as the INSTEN 360-
 16           degree Swivel Leather Tablet Case Cover for Apple iPad 2/3/4, Blue
 17        • The case marketed and/or advertised by eForCity as the INSTEN 360-
 18           degree Swivel Leather Tablet Case Cover for Apple iPad 2/3/4, Brown
 19        • The case marketed and/or advertised by eForCity as the INSTEN 360-
 20           degree Swivel Leather Tablet Case Cover for Apple iPad 2/3/4, Grey
 21        • The case marketed and/or advertised by eForCity as the INSTEN 360-
 22           degree Swivel Leather Tablet Case Cover for Apple iPad 2/3/4, Pink
 23        • The case marketed and/or advertised by eForCity as the INSTEN 360-
 24           degree Swivel Leather Tablet Case Cover for Apple iPad 2/3/4, Purple
 25        • The case marketed and/or advertised by eForCity as the INSTEN 360-
 26           degree Swivel Leather Tablet Case Cover for Apple iPad 2/3/4, Red
 27        • The case marketed and/or advertised by eForCity as the INSTEN 360-
 28           degree Swivel Leather Tablet Case Cover for Apple iPad 2/3/4, Yellow
                                             4
                     STIPULATED JUDGMENT AND PERMANENT INJUNCTION
Case 8:19-cv-00932-JVS-JPR Document 40 Filed 02/11/21 Page 6 of 9 Page ID #:179



  1        • The case marketed and/or advertised by eForCity as the Insten 360-degree
  2           Swivel Stand Folio Flip Leather Case Cover For Apple iPad Mini 4 2015,
  3           Purple
  4        • The case marketed and/or advertised by eForCity as the Insten Black 360
  5           Leather Case for Samsung Galaxy Tab 3 7” SM-T210R
  6        • The case marketed and/or advertised by eForCity as the Insten Black 360-
  7           degree Swivel Stand Case for Amazon Kindle Fire HD 6” - OEM
  8        • The case marketed and/or advertised by eForCity as the INSTEN Black
  9           360-degree Swivel Stand Leather Tablet Case Cover for Apple iPad Air
 10        • The case marketed and/or advertised by eForCity as the Insten Purple
 11           Giraffe Ultra Slim Leather 360 Degree Rotating Stand Cover Case + 3x
 12           Protector For iPad Air 2 2nd Gen 1991250 - OEM
 13        • The case marketed and/or advertised by eForCity as the iPad Pro 12.9
 14           case, by Insten 360 Degree Rotating Stand Folio Leather Stand Case
 15           Cover For Apple iPad Pro 12.9”, Black
 16        • The case marketed and/or advertised by eForCity as the iPad Pro 12.9
 17           case, by Insten 360 Degree Rotating Stand Folio Leather Stand Case
 18           Cover For Apple iPad Pro 12.9”, Hot Pink
 19        • The case marketed and/or advertised by eForCity as the iPad Pro 12.9
 20           case, by Insten 360 Degree Rotating Stand Folio Leather Stand Case
 21           Cover For Apple iPad Pro 12.9”, Navy
 22        • The case marketed and/or advertised by eForCity as the iPad Pro 12.9
 23           case, by Insten 360 Degree Rotating Stand Folio Leather Stand Case
 24           Cover For Apple iPad Pro 12.9”, Purple
 25        • The case marketed and/or advertised by eForCity as the iPad Pro 12.9
 26           case, by Insten 360 Degree Rotating Stand Folio Leather Stand Case
 27           Cover For Apple iPad Pro 12.9”, Red
 28
                                             5
                   STIPULATED JUDGMENT AND PERMANENT INJUNCTION
Case 8:19-cv-00932-JVS-JPR Document 40 Filed 02/11/21 Page 7 of 9 Page ID #:180



  1         • The case marketed and/or advertised by eForCity as the iPad Pro 12.9
  2              case, by Insten 360 Degree Rotating Stand Folio Leather Stand Case
  3              Cover For Apple iPad Pro 12.9”, White1
  4         • Any case no more than colorably different than any other Rotational Case.
  5         4.      The parties agree and hereby stipulate that pursuant to 35 U.S.C. § 283,
  6   as of the date of this stipulation, eForCity, and any of its employees, agents,
  7   representatives, subsidiaries, directors, principals, officers, successors, and assigns,
  8   and all others acting in concert or participation with eForCity who receive actual
  9   notice of this Order, shall be permanently enjoined and restrained from all
 10   importing, manufacturing, marketing, advertising, using, offering for sale, and
 11   selling of the “Rotational Cases” on behalf or for the benefit of eForCity.
 12         5.      eForCity represents that it is a dissolved entity without assets such that
 13   payment of a royalty is not feasible. Based on eForCity’s sales of the Rotational
 14   Cases occurring from May 16, 2013 until March 31, 2019, the parties agree that
 15   lump-sum royalty would be based on a 7% royalty of Net Sale Proceeds for the
 16   Rotational Cases during that time. In order to avoid the costs, uncertainly, and
 17   futility of particularly calculating and collecting a lump-sum royalty from eForCity,
 18   the parties agree that no lump-sum royalty is payable in light of this stipulation or
 19   eForCity’s representation.
 20         6.      eForCity is currently not making, having made, using, selling, offering
 21   for sale, or importing any Rotational Cases. However, in the event that eForCity, at
 22   some time in the future, before the expiration of the patents-in-suit, makes, has
 23   made, uses, sells, offer for sale, or imports Rotational Cases or cases no more than
 24
 25   1
       The identified “360°”-type cases are typically manufactured in one or more
 26   configurations specific to the product for which they are intended to be used. These
      products include the iPad series (including the iPad Mini series), the Kindle series
 27
      and the Galaxy series. This Stipulated Final Injunction specifically includes each
 28   such configuration.
                                                  6
                      STIPULATED JUDGMENT AND PERMANENT INJUNCTION
Case 8:19-cv-00932-JVS-JPR Document 40 Filed 02/11/21 Page 8 of 9 Page ID #:181



  1   colorably different from the Rotational Cases, eForCity agrees that the reasonable
  2   royalty for such activities would be 7% of the Net Sales Proceeds for the such
  3   Rotational Cases during any such period. “Net Sales Proceeds” is defined as
  4   eForCity’s actual wholesale gross invoice amount billed to customers for each
  5   Rotational Case, less the following deductions: (a) a standard 4% deduction from
  6   sales for returns and recalls; (b) excise, sales and other consumption taxes and
  7   custom duties, only to the extent included in the invoice price; and (c) actual
  8   stocking fees, freight, insurance and other transportation charges, only to the extent
  9   included in the invoice price. If eForCity exchanges a product for valuable
 10   consideration other than cash, including an exchange for services, “Net Sales
 11   Proceeds” shall be the fair market value of such consideration. In the event that the
 12   Customer is an entity in which eForCity has any ownership interest or control of,
 13   then “Net Sales Proceeds” shall be the fair market value of the product sold, rented
 14   or leased, had it been sold, rented or leased to a third party in similar quantities.
 15         7.     The parties agree and hereby stipulate that this Court SHALL RETAIN
 16   JURISDICTION of this action to the extent necessary to ensure full compliance
 17   with all obligations imposed by the permanent injunction order, including the
 18   enforcement of the Stipulated Judgment and Permanent Injunction by way of
 19   contempt or otherwise. The obligations of the parties, as set forth in the Stipulated
 20   Judgment and Permanent Injunction, SHALL BE ENFORCED, if necessary,
 21   exclusively by this Court.
 22         8.     If in the future either party files suit against the other party vis-à-vis the
 23   patents-in-suit, the filing party SHALL FILE SUIT in the United States District
 24   Court for the Central District of California and, pursuant to Local Rule 4.3.1,
 25   simultaneously file a Notice of Related Case with the Court identifying this action.
 26         9.     The parties agree and hereby stipulate that eForCity waives any appeal
 27   of the Stipulated Judgment and Permanent Injunction.
 28
                                                  7
                      STIPULATED JUDGMENT AND PERMANENT INJUNCTION
Case 8:19-cv-00932-JVS-JPR Document 40 Filed 02/11/21 Page 9 of 9 Page ID #:182



  1         10.   The parties agree and hereby stipulate that each party SHALL BEAR
  2   ITS OWN COSTS AND ITS OWN ATORNEYS’ FEES.
  3
  4         IT IS SO ORDERED.
  5
  6   Dated: February 11, 2021
  7
  8
                                          James V. Selna
  9                                       United States District Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             8
                    STIPULATED JUDGMENT AND PERMANENT INJUNCTION
